Citation Nr: 1442503	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 1977.  The Appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appellant testified before the undersigned Veterans Law Judge at an August 2012 Travel Board hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran served within the Republic of Vietnam, and as a result his herbicide exposure has been established.  

The Veteran died in July 2010.  His death certificate indicates that the immediate cause of death was hypoxic encephalopathy, due to or a consequence of pulmonary arrest, respiratory failure, and endocarditis.  Diabetes, obesity, and obstructive sleep apnea are listed as other significant conditions.  The Appellant asserts that the Veteran's diabetes mellitus was a contributing factor in the Veteran's death.

The Board notes the August 2011 VA examiner's opinion given after receipt of additional private treatment records.  However, at the Appellant's August 2012 Travel Board hearing, she indicates possible additional private treatment records from the Veteran's endocrinologist (Dr. N.) and cardiologist (Dr. H.).  It is unclear if the records the Appellant refers to as Dr. H.'s are already associated with the claims file as records from Bryan LGH which refer to Dr. H.  However, it is does not appear that records from Dr. N., the Veteran's endocrinologist, have been obtained.  

In the August 2011 opinion, the examiner explains that it is difficult to determine from the record the severity of the Veteran's diabetes mellitus before his death.  Consequently, it seems that records from the Veteran's endocrinologist, if available, would be very relevant.  As such, the Board finds that Remand is necessary in order to attempt to obtain these records.  If these records are in fact obtained, an addendum to the August 2011 opinion is necessary to properly assist the Appellant.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant requesting that she provide any additional relevant private treatment records, to include those of Dr. N. and Dr. H. as mentioned in the August 2012 hearing transcript, or that she provide the necessary authorization for VA to obtain the records.

2.  If additional private treatment records are obtained and associated with the claims file, return the claims file to the August 2011 VA examiner in order to provide an addendum opinion.  If that examiner is not available, return the claims file to an examiner of appropriate knowledge and expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The addendum opinion must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide an opinion as to whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II contributed to or caused the Veteran's death.  In providing this opinion, please address the April 2011 private opinion of record.

In addition, the examiner should address any additional private medical records associated with the claims file, including those records of Dr. N, the Veteran's endocrinologist.  

In reaching this opinion, the examiner is reminded that for VA rating purposes a contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; combined with other disability to cause death; or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

In addition, the examiner should address whether the debilitating effects of the Veteran's diabetes mellitus rendered the Veteran less capable of resisting the effects of other diseases.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



